Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the aspiration hopper having a covered top must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites the limitation "the air tube size" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the velocity plate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4, 6, 7, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over La Gigan et al (USP 5,429,248) in view of Bell et al (US Pub 2019/0388939 A1).
Regarding claim 1, La Gigan discloses an aspiration hopper assembly, comprising: an aspiration hopper having a covered top, end walls, angled side walls, and a bottom (element 216) and an air tube housing underneath the aspiration hopper (element 220), but La Gigan does not disclose that disposed within a hopper is a diverter vane, a depth plate, and a product wave plate.  Bell teaches as obvious a hopper a diverter vane (element 130), a depth plate (element 30), and a product wave plate (element 40) for the purpose of deflecting items while reducing the occurrence of items jamming (paragraph 0028). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify La Gigan’s hopper, as taught by Bell, for the purpose of deflecting items while reducing the occurrence of items jamming.
Regarding claim 2, Bell further teaches the diverter vane is connected to a side wall of the aspiration hopper (see Fig. 1; element 40).  It would have been obvious at the time of filing to modify La Gigan’s hopper, as taught by Bell, for the purpose of deflecting items while reducing the occurrence of items jamming.
Regarding claim 3, Bell further teaches the depth plate is adjustable and connected between end walls of the aspiration hopper (element 30).  It would have 
Regarding claim 4, Bell further teaches the product wave plate is slidably connected to the end walls of the aspiration hopper (element 40).  It would have been obvious at the time of filing to modify La Gigan’s hopper, as taught by Bell, for the purpose of deflecting items while reducing the occurrence of items jamming.
Regarding claim 6, La Gigan an air tube disposed within the air tube housing and extending through an end wall of the air tube housing (tube from element 224).]
Regarding claim 7, La Gigan an air inlet extends through the air bottom of the tube housing, so air flow passes through product and displacement occurs before the product enters the air pick-up zone (element 226 beneath element 222).
Regarding claim 9, La Gigan the air tube size is based upon maintaining CFM and velocity requirements (col. 2, lines 40+ and col. 3, lines 1-48).
Regarding claim 10, La Gigan the air tube housing has an air pick-up zone formed in part by an air tube having a cut-out section in communication with the air pick-up chamber (element 220 and 222).
Regarding claim 11, La Gigan the air tube housing has an adjustable velocity plate (col. 2, lines 40+ and col. 3, lines 1-48).
Regarding claim 13, La Gigan discloses the aspiration hopper has at least one sight window (see Fig. 18; near element 230).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over La Gigan/Bell in further view of Finatzer (US Pub 2014/0069781 A1)
Regarding claim 5, La Gigan/Bell discloses all the limitations of the claim, but La Gigan/Bell does not disclose the product wave plate is made of a corrugated material.  Finatzer teaches the wave plate being corrugated as an obvious modification in a conveying structure.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify La Gigan/Bell, as taught by Finatzer, as an obvious modification in a conveying structure.

Allowable Subject Matter
Claims 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The closest prior art discloses an aspiration hopper assembly.  The closest prior art does not disclose or make obvious the air tube has a cut-out section that is angled outwardly as the cut-out section extends from a first end to a second end of the air tube in conjunction with the other structures in claim 6.
The closest prior art discloses an aspiration hopper assembly.  The closest prior art does not disclose or make obvious the velocity plate is attached to an adjustment bar having a cam at one end received within an arcuate cam slot in the air tube housing in conjunction with the other structures in claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/K.K./Examiner, Art Unit 3655 

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655